                Case 6:19-bk-15456-WJ                     Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                     Desc
                                                          Main Document     Page 1 of 54
Fill in this information to identify your case:


United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number or known)                                                          Chapter you are filing under:

                                                                               ■ Chapter 7
                                                                               □ Chapter 11
                                                                               □ Chapter 12
                                                                               □ Chapter 13                                    □ Check If this an
                                                                                                                                 amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                              12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing aione. A married couple may file a bankruptcy case together—called a Joint
case—^and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them, in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible, if two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


           Identify Yourself

                                    About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

      Your full name

      Write the name that is on     Miguel                                                           Monica
      your government-issued        First name                                                       First name
      picture identification (for
      example, your driver's                                                                         Ruth
      license or passport).         Middle name                                                      Middle name

      Bring your picture                                                                             Marino
                                    Marino
      identification to your
                                    Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, I
      meeting with the trustee.




 2.   All other names you have
      used in the last 8 years
      Include your married or
      maiden names.




      Only the last 4 digits of
      your Social Security
      number or federal             xxx-xx-5969                                                      xxx-xx-8792
      Individual Taxpayer
      Identification number
      (ITiN)




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                            page 1
               Case 6:19-bk-15456-WJ                      Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                        Desc
Debtor 1    Miguel Marino                                 Main Document     Page 2 of 54
Debtor 2    Monica Ruth Marino                                                                              Case number (if known)




                                                                                      .




                                 About Debtor 1:                                                       About Debtor 2(Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers(BIN) you have          I have not used any business name or EINs.                            I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                               I      Business name(s)
     doing business as names

                                 EINs                                                               "EiNi




5.   Where you live
                                                                                              si: If Debtor 2 lives at a different address:
                                 931 North Eucalyptus Avenue
                                 Rialto, OA 92376                                             iP
                                 Number, Street, City, State & ZIP Code                                Number, Street, City, State & ZIP Code
                                                                                              iii
                                 San Bernardino                                               isis
                                 County                                                       i»p: County

                                 If your mailing address is different from the one                If Debtor 2's mailing address is different from yours,fill it
                                 above,fill it in here. Note that the court will send any     fit in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                      IWfs mailing address.

                                                                                              fssi:
                                 Number, P.O. Box, Street, City, State & ZIP Code             iii Number, P.O. Box, Street, City, State & ZIP Code

                                                                                              iil

6.   Why you are choosing        Check one:
                                                                                              1# Check one:
     this district to file for
     bankruptcy                                                                               :lii
                                        Over the last 180 days before filing this petition,                  Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any      S::i           have lived In this district longer than in any other
                                        other district.                                                     district.
                                                                                              Mi
                                        I have another reason.                                f:S □          I have another reason.
                                        Explain.(See 28 U.S.C. § 1408.)                                     Explain. (See 28 U.S.C. § 1408.)

                                                                                              ;|jpir




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                         page 2
              Case 6:19-bk-15456-WJ                     Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                      Desc
                                                        Main Document     Page 3 of 54
Debtor 1    Miguel Marino
Debtor 2    Monica Ruth Marino                                                                          Case number (if known)



           Tell the Court About Your Bankruptcy Case

7. The chapter of the            Check one.(For a brief description of each, see Notice Required by 11 U.S.0.§ 342(b)for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under      _
                                 ■ Chapter 7
                                 □ Chapter 11
                                 □ Chapter 12
                                 □ Chapter 13


8.   How you will pay the fee           I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                        order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                        a pre-printed address.
                                        I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                        The Filing Fee in Installments (Official Form 103A).
                                        I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                        but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                        applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                        the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for          |
     bankruptcy within the
     last 8 years?               □ Yes.
                                             District                                 When                             Case number

                                             District                                 When                             Case number

                                             District                                 When                             Case number




10. Are any bankruptcy           ■ No
    cases pending or being
     filed by a spouse who is    □ Yes.
     not filing this case with
     you, or by a business
     partner, or by an
     affiliate?
                                             Debtor                                                                   Relationship to you

                                             District                                 When                            Case number, if known

                                             Debtor                                                                   Relationship to you

                                             District                                 When                            Case number, if known



11. Do you rent your                           Go to line 12.
                                 ■ No.
     residence?
                                 □ Yes.        Has your landlord obtained an eviction judgment against you?
                                               □        No. Goto line 12.
                                               □        Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                        this bankruptcy petition.




                                              Voluntary Petition for individuals Filing for Bankruptcy                                                    page 3
 Official Form 101
               Case 6:19-bk-15456-WJ                   Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                    Desc
                                                       Main Document     Page 4 of 54
Debtor 1    Miguel Marino
Debtor 2    Monica Ruth Marino                                                                             Case number (ifknown)



           Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time       I No.      Go to Part 4.
     business?
                                   □ Yes.      Name and location of business
    A sole proprietorship is a
    business you operate as                    Name of business, if any
     an individual, and is not a
    separate legal entity such
    as a corporation,
    partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
    If you have more than one
    sole proprietorship, use a
    separate sheet and attach
    it to this petition.                       Check the appropriate box to describe your business:
                                               □      Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                               □       Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51B))
                                               □       Stockbroker (as defined in 11 U.S.C. § 101 (53A))
                                               □       Commodity Broker (as defined in 11 U.S.C. § 101 (6))
                                               □       None of the above

13. Are you filing under    If you are filing under Chapter 11, the court must know whether you are a small business debtor so that It can set appropriate
    Chapter 11 of the       deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
     you a small business          in 11 U.S.C. 1116(1)(B).
     debtor?
                                   ■ fslo      '        ^'''"9 under Chapter 11.
     For a definition of small
     business debtor, see 11       □ No.       I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. §101 (51D).                        Code.

                                   □ Yes.      I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


           Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention
14. Do you own or have any         ■ No.
    property that poses or is
    alleged to pose a threat       □ Yes.
     of imminent and                         What is the hazard?
     identifiable hazard to
     public health or safety?
     Or do you own any
     property that needs                     If immediate attention is
     immediate attention?                    needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




 Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                               page 4
                Case 6:19-bk-15456-WJ                      Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                      Desc
                                                           Main Document     Page 5 of 54
Debtor 1     Miguel Marino
                                                                                                         Case number (ifknown)
Debtor 2     Monica Ruth Marino

            Explain Your Efforts to Receive a Briefing About Credit Counseling
                                     About Debtor 1:
                                                                                                     About Debtor 2 (Spouse Only In a Joint Case):           f
                                     You must check one:                                             You must check one:
15. Tell the court whether
    you have received a              I I received a briefing from an approved credit                 g   I received a briefing from an approved credit
    briefing about credit                 counseling agency within the 180 days before I                 counseling agency within the 180 days before I filed
    counseling.                           filed this bankruptcy petition, and I received a               this bankruptcy petition, and I received a certificate of
                                          certificate of completion.                                     completion.
    The law requires that you                                                                            Attach a copy of the certificate and the payment plan. If
    receive a briefing about              Attach a copy of the certificate and the payment
                                          plan, if any, that you developed with the agency.              any, that you developed with the agency.
    credit counseling before
    you file for bankruptcy.
    You must truthfully check        □    I received a briefing from an approved credit              □   I received a briefing from an approved credit
                                          counseling agency within the 180 days before I                 counseling agency within the 180 days before I filed
    one of the following
    choices. If you cannot do             filed this bankruptcy petition, but I do not have              this bankruptcy petition, but I do not have a certificate
                                          a certificate of completion.                                   of completion.
    so, you are not eligible to
    file.
                                          Within 14 days after you file this bankruptcy                  Within 14 days after you file this bankruptcy petition, you
                                          petition, you MUST file a copy of the certificate and           MUST file a copy of the certificate and payment plan. If
     If you file anyway, the court        payment plan, If any.                                           any.
     can dismiss your case, you
     will lose whatever filing fee                                                                   □    I certify that I asked for credit counseling services
     you paid, and your              □    I certify that I asked for credit counseling
                                          services from an approved agency, but was                       from an approved agency, but was unable to obtain
     creditors can begin                                                                                  those services during the 7 days after I made my
     collection activities again.         unable to obtain those services during the 7
                                          days after I made my request, and exigent                       request, and exigent circumstances merit a 30-day
                                          circumstances merit a 30-day temporary waiver                   temporary waiver of the requirement.
                                          of the requirement.
                                                                                                          To ask for a 30-day temporary waiver of the requirement,
                                          To ask for a 30-day temporary waiver of the                     attach a separate sheet explaining what efforts you made
                                          requirement, attach a separate sheet explaining                 to obtain the briefing, why you were unable to obtain It
                                          what efforts you made to obtain the briefing, why               before you filed for bankruptcy, and what exigent
                                          you were unable to obtain It before you filed for               circumstances required you to file this case.
                                          bankruptcy, and what exigent circumstances
                                                                                                          Your case may be dismissed if the court Is dissatisfied
                                          required you to file this case.
                                                                                                          with your reasons for not receiving a briefing before you
                                          Your case may be dismissed If the court Is                      fi led for bankruptcy.
                                          dissatisfied with your reasons for not receiving a
                                                                                                          If the court Is satisfied with your reasons, you must still
                                          briefing before you filed for bankruptcy.                       receive a briefing within 30 days after you file. You must
                                           If the court Is satisfied with your reasons, you must
                                                                                                          file a certificate from the approved agency, along with a
                                           still receive a briefing within 30 days after you file.        copy of the payment plan you developed. If any. If you do
                                           You must file a certificate from the approved
                                                                                                          not do so, your case may be dismissed.
                                           agency, along with a copy of the payment plan you
                                           developed. If any. If you do not do so, your case              Any extension of the 30-day deadline Is granted only for
                                           may be dismissed.                                              cause and Is limited to a maximum of 15 days.
                                           Any extension of the 30-day deadline Is granted
                                           only for cause and Is limited to a maximum of 15
                                           days.
                                      □    I am not required to receive a briefing about                  I am not required to receive a briefing about credit
                                           credit counseling because of:                                  counseling because of;

                                           □       Incapacity.                                            □      Incapacity.
                                                   I have a mental Illness or a mental deficiency                I have a mental Illness or a mental deficiency that
                                                   that makes me Incapable of realizing or                       makes me Incapable of realizing or making rational
                                                   making rational decisions about finances.                     decisions about finances.


                                           n       Disability.                                             □     Disability.
                                                   My physical disability causes me to be                        My physical disability causes me to be unable to
                                                   unable to participate In a briefing In person,                participate In a briefing in person, by phone, or
                                                   by phone, or through the Internet, even after I               through the Internet, even after I reasonably tried to
                                                   reasonably tried to do so.                                    do so.


                                           □       Active duty.                                            □     Active duty.
                                                   I am currently on active military duty In a                   I am currently on active military duty In a military
                                                   military combat zone.                                         combat zone.

                                           If you believe you are not required to receive a                If you believe you are not required to receive a briefing
                                           briefing about credit counseling, you must file a               about credit counseling, you must file a motion for waiver
                                           motion for waiver credit counseling with the court.             of credit counseling with the court.




                                                   Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 5
  Official Form 101
               Case 6:19-bk-15456-WJ                      Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                         Desc
                                                          Main Document     Page 6 of 54
Debtor 1     Miguel Marino
Debtor 2                                                                                                   Case number (if known)
             Monica Ruth Marino

           Answer These Questions for Reporting Purposes

16. What kind of debts do         16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
      you have?                             individual primarily for a personal, family, or household purpose."
                                            □ No. Go to line 16b.

                                            B Yes. Go to line 17.
                                  16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or Investment or through the operation of the business or Investment.
                                            □ No. Go to line 16c.

                                            □ Yes. Go to line 17.
                                  16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under          □ No.       I      not filing under Chapter 7. Go to line 18.
    Chapter 7?

      Do you estimate that           Yes.
                                              i am filing under Chapter 7. Do you estimate that after any exempt property Is excluded and administrative expenses
      after any exempt                        are paid that funds will be available to distribute to unsecured creditors?
      property is excluded and
      administrative expenses                 ■ No
      are paid that funds will
      be available for                        □ Yes
      distribution to unsecured
      creditors?


18.   How many Creditors do                                                          □ 1,000-5,000                            □ 25,001-50,000
                                  ■ 1-49
      you estimate that you                                                          □ 5001-10,000                            □ 50,001-100,000
                                  □ 50-99
      owe?                                                                                                                    □ More than 100,000
                                  □ 100-199                                          □ 10,001-25,000
                                  □ 200-999


19.   How much do you             □ $0 - $50,000                                     □ $1,000,001 -$10 million                 □    $500,000,001 - $1 billion
      estimate your assets to     □ $50,001 - $100,000                                □ $10,000,001 -$50 million               □    $1,000,000,001 -$10 billion
      be worth?                                                                                                                □    $10,000,000,001 - $50 billion
                                  ■ $100,001 -$500,000                                □ $50,000,001 - $100 million
                                                                                      □ $100,000,001 - $500 million            □    More than $50 billion
                                  □ $500,001 - $1 million

20.   How much do you             □ $0 - $50,000                                      □   $1,000,001 -$10 million              □ $500,000,001 - $1 billion
      estimate your liabilities   □ $50,001 -$100,000                                 □   $10,000,001 -$50 million             □ $1,000,000,001 -$10 billion
      to be?
                                  ■ $100,001 -$500,000                                □   $50,000,001 -$100 million            □ $10,000,000,001 -$50 billion
                                  □ $500,001 - $1 million                             □   $100,000,001 -$500 million           □ More than $50 billion


           Sign Below

For you                           I have examined this petition, and i declare under penalty of perjury that the information provided is true and correct.

                                  If i have chosen to file under Chapter 7, i am aware that i may proceed, If eligible, under Chapter 7, 11,12, or 13 of title 11,
                                  United States Code, i understand the relief available under each chapter, and i choose to proceed under Chapter 7.

                                  if no attorney represents me and i did not pay or agree to pay someone who Is not an attorney to help me I I out this
                                  document, i have obtained and read the notice required by 11 U.S.C. § 342(b).

                                  I request relief In accordance with the chapter of title 11, United States Code, specified In this petition.

                                  i understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                  bankruptcy case can result in fines up to $250,000, or Imprisonment for up to 20 years, or both. 18y.S.C. §§ 1^2, 1341, 1519,
                                  and 3571.
                                  Isl Miguei Marino                                                   Isl Monica Ruth
                                  Miguei Marino                                                       Monica Ruth Marino
                                  Signature of Debtor 1                                               Signature of Debtor 2

                                  Executed on        June 6, 2019                                     Executed on      June 6, 2019
                                                     MM / DD/YYYY                                                      MM / DD / YYYY




 Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 6
               Case 6:19-bk-15456-WJ                      Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                   Desc
                                                          Main Document     Page 7 of 54
Debtor 1   Miguel Marino
Debtor 2   Monica Ruth Marino                                                                            Case number (if known)




For your attorney, if you are   1, the attorney for the debtor(s) named in this petition, declare that 1 have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7,11.12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible, 1 also certify that 1 have delivered to the debtor(s)the notice required by 11 U.S.C.§ 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that 1 have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                te/ nanioi Kinri                                                  Date         June 6,2019
                                Signature of Attorney for Debtor                                               MM / DO / YYYY


                                Daniel King 207911
                                Printed name

                                The Attorney Group
                                Firm name

                                3435 Wllshire Blvd,Ste 1111
                                Los Angeles, CA 90010
                                Number, Street, City, State & ZIP Code

                                Contact phone (213)388-3887                                  Email address        daniel.klng®.theattorneygroup.com

                                207911 CA
                                Bar number & State




 Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy
         Case 6:19-bk-15456-WJ                     Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                                 Desc
                                                   Main Document     Page 8 of 54


                                                STATEMENT OF RELATED CASES
                                         INFORMATION REQUIRED BY LBR 1015-2
         UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
   against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
   copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
   corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
    and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
    assigned, whether stiil pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
    included in Schedule A that was filed with any such prior proceeding(s).)
Filed Ch 7 in or around 1999 in Central District of California

2. (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
   Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
    debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
    debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
    complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
    and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
    any real property included in Schedule A that was filed with any such prior proceeding(s).)
None

3. (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
   previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
    of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
    of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
    or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
    such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
    still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A
    that was filed with any such prior proceeding(s).)
 None

4. (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
   been filed by or against the debtor within the last 180 days:(Set forth the complete number and title of each such prior
   proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
   pending, and if not, the disposition thereof. If none, so indicate. Also, list any reai property included in Schedule A
    that was filed with any such prior proceeding(s).)
 None


I declare, under penalty of perjury, that the foregoing is true and correct.
 Executed at Riverside, CA                                        , California.                     Isl Miguel Marino
                                                                                                    Miguel Manno
 Date:         June 6, 2019                                                                         Signature of Debtor

                                                                                                    Isl Monica Ruth Mann
                                                                                                    Monica Ruth Marino
                                                                                                     Signature of Joint Debtor




                 This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Centrai District of California.
December2012                                                            Page 1               F 1015-2.1.STMT.RELATED.CASES
             Case 6:19-bk-15456-WJ                          Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                 Desc
                                                            Main Document     Page 9 of 54

                         Miguel Marino
                         First Name

 Debtor 2                Monica Ruth Marino
(Spouse if. filing)      First Name


 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

Case number
(If known)                                                                                                                     □ Check If this is an
                                                                                                                                     amended filing



Official Form 106Sunn
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. Fill out all of your schedules first; then complete the Information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

               Summarize Your Assets


                                                                                                                                    Your assets
                                                                                                                                    Value of what you own

 1.    Schedule A/B: Property (Official Form 106A/B)
       1a. Copy line 55, Total real estate, from Schedule A/B..                                                                                    341,384.00

        lb. Copy line 62, Total personal property, from Schedule A/B                                                                 $

        1c. Copy line 63, Total of all property on Schedule A/B                                                                      $

               Summarize Your Liabilities

                                                                                                                                    Your liabilities
                                                                                                                                    Amount you owe

 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
       2a. Copy the total you listed In Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

        3b. Copy the total claims from Part 2 (nonprlorlty unsecured claims) from line 6j of Schedule E/F..


                                                                                                         Your total liabilities $               356,358.36


               Summarize Your Income and Expenses

 4.    Schedule I: Your Income (Official Form 1061)
       Copy your combined monthly Income from line 12 of Schedule I..                                                                                  5,493.01

 5.    Schedule J: Your Expenses (Official Form 106J)
       Copy your monthly expenses from line 22c of Schedule J

              Answer These Questions for Administrative and Statistical Records

 6.    Are you filing for bankruptcy under Chapters 7,11, or 13?
        □      No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.


 7.    What kind of debt do you have?

        ■     Your debts are primarily consumer debts. Consumer debts are those "Incurred by an Individual primarily for a personal, family, or
              household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

        □     Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
              the court with your other schedules.
 Official Form 106Sum                 Summary of Your Assets and Liabilities and Certain Statistical Information                           page
                                                                                                                                           page 11 of
                                                                                                                                                   of 22
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                           Best Case Bankruptcy
            Case 6:19-bk-15456-WJ                            Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                    Desc
 Debtor 1      Miguel Marino
                                                             Main Document    Page 10 of 54
 Debtor 2      Monica Ruth Marino                                                        Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              7,601.22


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                     Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations(Copy line 6a.)                                                $                 0.00

       9b. Taxes and certain other debts you owe the government.(Copy line 6b.)                       $                 0.00

       9c. Claims for death or personal injury while you were intoxicated.(Copy line 6c.)             $                 0.00

       9d. Student loans.(Copy line 6f.)                                                              $                 0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
            priority claims.(Copy line 6g.)                                                           $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts.(Copy line 6h.)         +$                 0.00



       9g. Total. Add lines 9a through 9f.                                                                           0.00




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information            page 2 of 2
Software Copyright(c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                Case 6:19-bk-15456-WJ                                Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                             Desc
                                                                     Main Document    Page 11 of 54
Fill In this information to identify your case and this filing:

Debtor 1                     Miguel Manno
                                                                                                                                   —




                             First Name                             Middle Name                      Last Name

Debtor 2                     Monica Ruth Marino
                                                                                                                                   —




(Spouse, if filing)          First Name                             Middle Name                      Last Name


 United States Bankruptcy Court for the: CENTRAL DISTRICT CP CALIFORNIA                                                            _




Case number                                                                                                                                                 d   Check if this Is an
                                                                                                                                                                amended fllinq




Official Form 106A/B
Schedule A/B: Prooertv                                                                                                                                          12/15
in each category, separately list and describe items. List an asset only once, if an asset fits in more than one category, list the asset in the category where you think
it fits best. Be as complete and accurate as possible, if two married people are filing together, both are equally responsible for supplying correct information, if
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

            Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   □ No. Go to Part 2.

   B Yes. Where is the property?



                                                                            What is the property? Check all that apply
        931 N Eucalyptus Av                                                       I Single-family home                           Do not deduct secured claims or exemptions. Put the
        street address, if available, or other description
                                                                                  Q Duplex or muiti-unit building                amount of any secured claims on Schedule D:
                                                                                                                                 Creditors Who Have Claims Secured by Property.
                                                                                      Condominium or cooperative


                                                                                  □ Manufactured or mobile home
                                                                                                                                 Current value of the       Current value of the
        Rialto                            CA        92376-0000                    □   Land                                       entire property?           portion you own?
        City                              State          ZIP Code                 □ Investment property                                  $341,384.00                $341,384.00
                                                                                  □ TImeshare
                                                                                                                                 Describe the nature of your ownership interest
                                                                                  Cl Other                                       (such as fee simple, tenancy by the entireties, or
                                                                            Who has an interest in the property? Check one       a life estate), if known.
                                                                                  d Debtor 1 only
        San Bernardino                                                            d Debtor 2 only
        County                                                                    M Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                  d At least one of the debtors and another            (see instructions)

                                                                            Other information you wish to add about this item,   such as local
                                                                            property identification number:

                                                                            FMV per Zlllow



 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here                                                 =>                                                $341,384.00


               Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases,




Official Form 106A/B                                                                Schedule A/B: Property
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com
            Case 6:19-bk-15456-WJ                            Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                         Desc
                                                             Main Document    Page 12 of 54
 Debtor 1         Miguel Marino
 Debtor 2         Monica Ruth Marino                                                                            Case num ber (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   □ No

   ■ Yes


                     Toyota                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
  3.1    Make:
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Corolla                                   n Debtor 1 only                                         Creditors Who Have Ciaims Secured by Property.
         Year:       2016                                      □ Debtor 2 only                                         Current value of the      Current value of the
         Approximate mileage:                     31K          H Debtor 1 and Debtor 2 only                            entire property?          portion you own?
         Other information:                                    D At least one of the debtors and another
        FMV per KBB
        Coslgned for son                                         I Check if this is community property                        $13,736.00                  $13,736.00
                                                                     (see Instructions)



                     Kla                                       Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
  3.2    Make:
                                                                                                                       the amount of any secured claims on Scheduie D:
         Model:      Forte                                     D Debtor 1 only                                         Creditors Who Have Ciaims Secured by Property.
         Year:       2016                                      □ Debtor 2 only                                         Current value of the      Current value of the
         Approximate mileage:                     38K          B Debtor 1 and Debtor 2 only                            entire property?          portion you own?
         Other information:                                    D At least one of the debtors and another
         FMV per KBB
        Debtor owns free and clear                               I Check if this is community property                          $6,900.00                   $6,900.00
        salvage title                                                (see instructions)



                     Chevrolet                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
  3.3    Make:
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Silverado                                 D Debtor 1 only                                         Creditors Who Have Ciaims Secured by Property.
         Year:       2016                                      n Debtor 2 only                                         Current value of the      Current value of the
         Approximate mileage:                     38K          B Debtor 1 and Debtor 2 only                            entire property?          portion you own?
         Other information:                                    □ At least one of the debtors and another
         FMV per KBB
                                                                 I Check if this is community property                        $19,630.00                  $19,630.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   ■ No
   □ Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here                                                                      =>                 $40,266.00


          Describe Your Personal and Household Items

 Do you own or have any legal or equitable Interest in any of the following items?                                                            Current value of the
                                                                                                                                              portion you own?
                                                                                                                                              Do not deduct secured
                                                                                                                                              claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    ■ No
    □ Yes. Describe

7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music coilections; electronic devices
              including cell phones, cameras, media players, games
    ■ No
    □ Yes. Describe

Official Form 106A/B                                                       Schedule A/B: Property                                                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 6:19-bk-15456-WJ                            Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                             Desc
                                                             Main Document    Page 13 of 54
 Debtor 1       Miguel Marino
 Debtor 2       Monica Ruth Marino                                                                  Case number (if known)


8. Collectibles of value
    Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                  other collections, memorabilia, collectibles
    ■ No
    □ Yes. Describe

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                  musical instruments

    ■ No
    □ Yes. Describe

10. Firearms
      Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    ■ No
    □ Yes. Describe

11. Clothes
      Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    ■ No
    □ Yes. Describe

12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    ■ No
    n Yes. Describe

13. Non-farm animals
      Examples: Dogs, cats, birds, horses
    ■ No
    □ Yes. Describe

14. Any other personal and household items you did not already list, inciuding any health aids you did not list
    ■ No
    □ Yes. Give specific information


 15. Add the doiiar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here                                                                                                        $0.00


           Describe Your Financial Assets

 Do you own or have any legal or equitable interest in any of the following?                                                      Current value of the
                                                                                                                                  portion you own?
                                                                                                                                  Do not deduct secured
                                                                                                                                  claims or exemptions.

16. Cash
      Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    ■ No
    □ Yes

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
               institutions. If you have multiple accounts with the same institution, list each.
   □ No
    H Yes                                                                Institution name:


                                      17.1.                              Chaffey Federal Credit Union #986                                        $444.89




Official Form 106A/B                                                 Schedule A/B: Property                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 6:19-bk-15456-WJ                             Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                          Desc
                                                             Main Document    Page 14 of 54
Debtor 1        Miguel Marino
Debtor 2        Monica Ruth Marino                                                                    Case number (if known)



                                      17.2. Checking                        Navy Federal Credit Union #0057                                     $0.00



                                      17.3. Saving^                         Navy Federal Credit Union #0057                                    $10.00



                                      17.4. Checking                        Navy Federal Credit Union #0039                                     $0.00



                                      17.5. Savings                         Navy Federal Credit Union #0039                                    $25.07



                                      17.6. Checking                        Navy Federal Credit Union #0416                                     $0.00


                                                                            Schools First Credit Union #6316
                                      17.7.    Credit Union                 ID01                                                                $5.42


                                                                            Schools First Credit Union #6316
                                      17.8.                                 ID20                                                                $0.80


                                                                            Schools First Credit Union #6316
                                      17.9.                                 ID70                                                          $2,583.60


                                      17.10                                 Schools First Credit Union #5169
                                                                            ID01                                                               $48.37


                                      17.11                                 Schools First Credit Union #5169
                                                                            ID70                                                             $680.37


                                      17.12
                                               savings                      Chaffey Federal CU                                               $200.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    ■ No
    □ Yes                                     Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership,
      and joint venture
    ■ No
    □ Yes. Give specific information about them
                                         Name of entity:                                               % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
      Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
      Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    ■ No
    □ Yes. Give specific information about them
                                         Issuer name:


21. Retirement or pension accounts
      Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    □ No
    H Yes. List each account separately.
                                      Type of account:                      Institution name:


Official Form 106A/B                                                 Schedule A/B: Property                                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 6:19-bk-15456-WJ                            Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                               Desc
                                                             Main Document    Page 15 of 54
 Debtor 1        Miguel Marino
 Debtor 2        Monica Ruth Marino                                                                        Case number (if known)


                                      401(k)                             HHS Communications Inc                                                     $8,727.35


22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    ■ No
    □ Yes                                                                Institution name or Individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    ■ No
    □ Yes                       Issuer name and description.

24. Interests in an education IRA, in an account In a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    ■ No
    □ Yes                       Institution name and description. Separately file the records of any lnterests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
   ■ No
    □ Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    ■ No
    n Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    ■ No
    □ Yes. Give specific information about them...

 Money or property owed to you?                                                                                                      Current value of the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured
                                                                                                                                     claims or exemptions.

28. Tax refunds owed to you
    ■ No
    □ Yes. Give specific information about them, including whether you already filed the returns and the tax years


29. Family support
      Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    ■ No
    □ Yes. Give specific information


30. Other amounts someone owes you
      Examples: Unpaid wages, disability Insurance payments, disability benefits, sick pay, vacation pay, workers' compensation. Social Security
                    benefits; unpaid loans you made to someone else
    ■ No
    □ Yes. Give specific information..

31. Interests in insurance policies
      Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's Insurance
    □ No
    ■ Yes. Name the insurance company of each policy and list Its value.
                                         Company name:                                            Beneficiary:                        Surrender or refund
                                                                                                                                      value:


                                         Texas Life Insurance Company                                                                                   $51.56

Official Form 106A/B                                                 Schedule A/B: Property                                                               page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 6:19-bk-15456-WJ                             Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                              Desc
                                                              Main Document    Page 16 of 54
 Debtor 1       Miguel Marino
 Debtor 2       Monica Ruth Marino                                                                        Case number (if known)


32. Any interest In property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
      someone has died.
    ■ No
    □ Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
      Examples: Accidents, employment disputes, insurance claims, or rights to sue
    ■ No
    □ Yes. Describe each claim

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    ■ No
    □ Yes. Describe each claim

35. Any financial assets you did not already list
   ■ No
    □ Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here
                                                                                                                                             $12,777.43


           Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   H No. Go to Part 6.
   D Yes. Go to line 38.



           Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an Interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
    H No. Go to Part 7.
      □ Yes. Go to line 47.


                Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
    ■ No
    □ Yes. Give specific information

 54. Add the dollar value of all of your entries from Part 7. Write that number here                                                               $0.00




Official Form 106A/B                                                 Schedule A/B: Property                                                              page 6
Software Copyright (c) 1996-2019 Best Case. LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 6:19-bk-15456-WJ                           Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                          Desc
                                                            Main Document    Page 17 of 54
 Debtor 1       Miguel Marino
 Debtor 2       Monica Ruth Marino                                                                    Case number (if known)

               List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2                                                                                                $341,384.00
 56. Part 2: Total vehicles, line 5                                                   $40,266.00
 57. Part 3: Total personal and household items, line 15                                     $0.00
 58. Part 4: Total financial assets, line 36                                          $12,777.43
 59. Part 5: Total business-related property, line 45                                        $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                               $0.00
 61. Part 7: Total other property not listed, line 54                        +               $0.00

 62. Total personal property. Add lines 56 through 61...                              $53,043.43     Copy personal property total       $53,043.43

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                   $394,427.43




Official Form 106A/B                                                Schedule A/B: Property                                                      page 7
Software Copyright(c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 6:19-bk-15456-WJ                           Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                      Desc
                                                             Main Document    Page 18 of 54

I Debtor 1                Miguel Marino
                          First Name

 Debtor 2                 Monica Ruth Marino
(Spouse if, filing)


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number
(if known)                                                                                                                            □ Check if this Is an
                                                                                                                                           amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct Information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name
and case number (If known).

For each Item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

               Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      B You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      □ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/S

      931 N Eucalyptus Av Riaito, OA                                 $341,384.00                              $100,000.00      C.C.P. § 704.730
      92376 San Bernardino County
      FMV per Zillow                                                                  n    100% of fair market value, up to
      Line from Schedule A/B'. 1.1                                                         any applicable statutory limit


      2016 Kia Forte 38K miles                                         $6,900.00                                 $3,325.00     C.C.P. § 704.010
      FMV per KBB
      Debtor owns free and clear                                                           100% of fair market value, up to
      salvage title                                                                        any applicable statutory limit
      Line from Schedule A/B'. 3.2


      Chaffey Federal Credit Union #986                                  $444.89                                   $444.89     C.C.P. § 704.070
      Line from Schedule A/B'. 17.1
                                                                                      n    100% of fair market value, up to
                                                                                           any applicable statutory limit

      Checking: Navy Federal Credit Union                                                                              $0.00   C.C.P. § 704.070
     #0057
      Line from Schedule Ai/B: 17.2                                                   n 100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings: Navy Federal Credit Union                                   $10.00                                     $10.00    C.C.P. § 704.070
     #0057
     Line from Schedule A/6: 17.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 6:19-bk-15456-WJ                         Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                         Desc
                                                          Main Document    Page 19 of 54
 Debtor 1    Miguel Marino
 Debtor 2    Monlca Ruth Marino                                                                       Case number (if known)

     Brief description of the property and line on          Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     Checking: Navy Federal Credit Union                                   $0.00                                   $0.00       C.c.p.§ 704.070
     #0039
     Line from Schedule A/B: 17.4                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Savings: Navy Federal Credit Union                                $25.07                                    $25.07        C.C.P.§ 704.070
     #0039
     Line from Schedule AJB: 17.5                                                  n 100% of fair market value, up to
                                                                                        any applicable statutory limit

     Checking: Navy Federal Credit Union                                   $0.00                                   $0.00       C.C.P.§ 704.070
     #0416
     Line from Schedule /\/B: 17.6                                                 n 100% of fair market value, up to
                                                                                        any applicable statutory limit

     Credit Union: Schools First Credit                                    $5.42                                   $5.42       C-C P- § 704.070
     Union #6316
     ID01                                                                          ^ 100% of fair market value, up to
     Line from Schedule A/B: 17.7                                                       any applicable statutory limit


     Schools First Credit Union #6316                                      $0.80                                   $0.80       C.C.P.§ 704.070
     ID20
     Line from Schedule A/6:17.8                                                   n 100% of fair market value, up to
                                                                                        any applicable statutory limit

     Schools First Credit Union #6316                              $2,583.60                                  $2,583.60        C.C.P.§ 704.070
     ID70
     Line from Schedule A/B: 17.9                                                  n 100% of fair market value, up to
                                                                                        any applicable statutory limit

     Schools First Credit Union #5169                                  $48.37                                    $48.37        C.C.P.§ 704.070
     ID01
     Line from Schedule /\/B: 17.10                                                n 100% of fair market value, up to
                                                                                        any applicable statutory limit

     Schools First Credit Union #5169                                 $680.37                                   $680.37        C.C.P.§ 704.070
     ID70
     Line from Schedule A/B: 17.11                                                 Cl 100% of fair market value, up to
                                                                                        any applicable statutory limit

     savings: Chaffey Federal CU                                      $200.00                                   $200.00        C.C.P.§ 704.070
     Line from Schedule/WB: 17.12
                                                                                   n 100% of fair market value, up to
                                                                                        any applicable statutory limit

     401(k): HHS Communications Inc                                $8,727.35                                  $8,727.35        C.C.P.§ 704.115(a)(1)&(2),
     Line from Schedule A/B: 21.1                                                                                              (b)
                                                                                   n 100% of fair market value, up to
                                                                                        any applicable statutory limit

     Texas Life Insurance Company                                      $51.56                                    $51.56        C.C.P. §704.100
     Line from Schedule A/B: 31.1
                                                                                        100% of fair market value, up to
                                                                                        any applicable statutory limit




Official Form 106C                                   Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright(c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 6:19-bk-15456-WJ                            Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48              Desc
                                                             Main Document    Page 20 of 54
 Debtor 1    Miguel Marino
 Debtor 2 MoniCB Ruth Marine                                                                   Case number (if known)
3. Are you ciaiming a homestead exemption of more than $170,350?
   (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.]
     ■      No

      □     Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
            □      No
            □      Yes




Official Form 106C                                      Scheduie C: The Property You Ciaim as Exempt                            page 3 of 3
Software Copyright (c) 1996-2019 Best Case. LLC - www.bestcase.com                                                        Best Case Bankruptcy
              Case 6:19-bk-15456-WJ                          Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                             Desc
                                                             Main Document    Page 21 of 54
Fill in this information to identify your case:

Debtor 1                    Miguel Marino
                           First Name                      Middle Name                       Last Name

Debtor 2                    Monica Ruth Marino
(Spouse if, filing)        First Name                      Middle Name                       Last Name


United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                                   □ Check if this is an
                                                                                                                                               amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill It out, number the entries, and attach It to this form. On the top of any additional pages, write your name and case
number (If known).
1. Do any creditors have claims secured by your property?
       □ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       ■ Yes. Fill in all of the information below.
Unm I I'll All Secured Claims
                                                                                                           Column A               Column B               Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral    Unsecured
 much as possible, list the claims in alphabetical order according to the creditor's name.                 Do not deduct the      that supports this     portion
                                                                                                           value of collateral.   claim                  If an y
 2.1    Alaska Usa Feu                            Describe the property that secures the ciaim:                $28,157.00                 $19,630.00         $8,527.00
        Creditor's Name                           2016 Chevrolet Silverado 38K miles
                                                  FMV per KBB
                                                  As of the date you file, the claim is: Check all that
        4000 Credit Union Dr Ste                  apply.
        Anchorage, AK 99503                       D Contingent
         Number, Street, City, State & Zip Code   n Unliquidated
                                                  □ Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
 □ Debtor 1 only                                  □ An agreement you made (such as mortgage or secured
                                                       car loan)
 □ Debtor 2 only
 H Debtor 1 and Debtor 2 only                     D Statutory lien (such as tax lien, mechanic's lien)
 □ At least one of the debtors and another        □ Judgment lien from a lawsuit
 I Check if this ciaim reiates to a               □ Other (including a right to offset)
       community debt

                                 Opened
 Date debt was incurred          07/16                     Last 4 digits of account number        0001



12.2 I Toyota Motor Credit                        Describe the property that secures the claim:                $17,572.00                 $13,736.00          $3,836.00
         Creditor's Name                          2016 Toyota Corolla 31K miles
                                                  FMV per KBB
                                                  Cosigned for son
                                                  As of the date you fiie, the claim is: Check all that
         Po Box 9786                              apply.
         Cedar Rapids, lA 52409                   □ Contingent
         Number, Street, City, State & Zip Code   □ Unliquidated
                                                  n Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
 □ Debtor 1 only                                  □ An agreement you made (such as mortgage or secured
                                                       car loan)
 □ Debtor 2 only
 H Debtor 1 and Debtor 2 only                     □ Statutory lien (such as tax lien, mechanic's lien)
 □ At least one of the debtors and another        □ Judgment lien from a lawsuit
 H Check if this claim relates to a               □ Other (including a right to offset)
       community debt



Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 2
                                                                                                                                                          Best Case Bankruptcy
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com
            Case 6:19-bk-15456-WJ                            Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                        Desc
                                                             Main Document    Page 22 of 54
Debtor 1 Miguel Marino                                                                                    Case number (if know)
             First Name                  Middle Name                     Last Name

Debtor 2 Monica Ruth Marino
             First Name                  Middle Name                     Last Name



                               Opened
Date debt was incurred        09/16                        Last 4 digits of account number        0001

12.3 I Us Bank Home Mortgage                      Describe the property that secures the claim:                $243,545.00           $341,384.00               $0.00
      Creditor's Name                             931 N Eucalyptus Av Rialto, OA
                                                  92376 San Bernardino County
                                                  FMV per Ziliow
                                                  As of the date you file, the claim is: Check all that
      777 E Wisconsin                             apply.
       Milwaukee, Wi 53202                        □ Contingent
       Number, Street, City, State & Zip Code     □ Unliquidated
                                                  D Disputed
Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 □ Debtor 1 only                                  □ An agreement you made (such as mortgage or secured
                                                       car loan)
 □ Debtor 2 only
 H Debtor 1 and Debtor 2 only                     D Statutory lien (such as tax lien, mechanic's lien)
 □ At least one of the debtors and another        □ Judgment lien from a lawsuit
 H Check if this claim relates to a               □ Other (including a right to offset)
     community debt

                               Opened
 Date debt was incurred        03/16                       Last 4 digits of account number        0458




  Add the dollar value of your entries in Column A on this page. Write that number here:                               $289,274.00
  If this is the last page of your form, add the dollar value totals from all pages.                                   $289,274.00
  Write that number here:

 ggfflM List Others to Be Notified for a Debt That You Already Listed
Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                    Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2

                                                                                                                                                      Best Case Bankruptcy
Software Copyright (c) 1996-2018 Best Case. LLC-www.bestcase.com
             Case 6:19-bk-15456-WJ                           Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                                     Desc
                                                             Main Document    Page 23 of 54
    I in this information to identify your case:

Debtor 1                  Miguel Marino
                          First Name                       Middle Name                       Last Name

Debtor 2                  Monica Ruth Marino
(Spouse if, filing)       First Name                       Middle Name                       Last Name


United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                                          □ Check if this is an
                                                                                                                                                      amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexplred leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexplred Leases (Official Form 106G). Do not Include any creditors with partially secured claims that are listed In
Schedule D: Creditors Who Have Claims Secured by Property. If more space Is needed, copy the Part you need, fill it out, number the entries In the boxes on the
left. Attach the Continuation Page to this page. If you have no Information to report In a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
               I List All of Your PRIORITY Unsecured Claims
 1. Do any creditors have priority unsecured claims against you?
      Hi No. Go to Part 2.
      □ Yes.
               I List All of Your NONPRIORITY Unsecured Claims
 3. Do any creditors have nonprlority unsecured claims against you?
      □ No. You have nothing to report in this part. Submit this form to the court with your other schedules.

         I Yes.

      List all of your nonprlority unsecured claims In the alphabetical order of the creditor who holds each claim, if a creditor has more than one nonprlority
      unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already Included in Part 1. If more
      than one creditor holds a particular claim, list the other creditors in Part S.lfyou have more than three nonprlority unsecured claims fill out the Continuation Page of
      Part2.
                                                                                                                                                             Total claim

                                                                                                                                                                         $4,056.00
El]          Bank Of America
             Nonpriority Creditor's Name
                                                                     Last 4 digits of account number         9691

                                                                                                             Opened 07/15 Last Active
             Po Box 982238                                           When was the debt Incurred?             11/26/16
             El Paso, TX 79998
             Number Street City State Zip Code                       As of the date you file, the claim Is: Check all that apply
             Who Incurred the debt? Check one.

             □ Debtor 1 only                                         □ Contingent
             □ Debtor 2 only                                         D Unliquidated
             H Debtor 1 and Debtor 2 only                            □ Disputed
             □ At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

             I Check If this claim Is for a community                □ Student loans
             debt                                                    □ Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                         report as priority claims

             ■ No                                                    D Debts to pension or profit-sharing plans, and other similar debts
             □ Yes                                                       I other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                    Page 1 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.b6stcase.com                                             44011                                                 Best Case Bankruptcy
           Case 6:19-bk-15456-WJ                             Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                            Desc
                                                             Main Document    Page 24 of 54
Debtor 1 Miguel Marino
Debtor 2 Monica Ruth Marino                                                                              Case number (if know)

14.2 I Cavalry Portfolio Serv                                        Last 4 digits of account number       5551                                            $1,158.00
          Nonpriority Creditor's Name
          Po Box 27288                                               When was the debt incurred?           Opened 09/17
          Tempe, AZ 85285
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                            □ Contingent
          H Debtor 2 only                                            □ Unliquidated
          □ Debtor 1 and Debtor 2 only                               D Disputed
          □ At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

          n Check if this claim is for a community                   n student loans
          debt                                                       n Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

          ■ No                                                       n Debts to pension or profit-sharing plans, and other similar debts
          n Yes                                                      ■ Other. Specify Collection Attorney Citibank

                                                                                                                                                           $2,691.00
ELI       Chase Card
          Nonpriority Creditor's Name
                                                                     Last 4 digits of account number       6460

                                                                                                           Opened 05/16 Last Active
          Po Box 15298                                               When was the debt incurred?           11 /27/16
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                            □ Contingent
          □ Debtor 2 only                                            □ Unliquidated
          □ Debtor 1 and Debtor 2 only                               n Disputed
          □ At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:
                                                                     n student loans
          □ Check if this claim is for a community
          debt                                                       n Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                            report as priority claims

          ■ No                                                       n Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                      H other. Specify Credit Card

 4.4      Comenitybank/victoria                                      Last 4 digits of account number       9825                                               $563.00
          Nonpriority Creditor's Name
                                                                                                           Opened 09/15 Last Active
          Po Box 182789                                              When was the debt incurred?           1/30/19
          Columbus, OH 43218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                            □ Contingent
          □ Debtor 2 only                                            n Unliquidated
           H Debtor 1 and Debtor 2 only                              □ Disputed
           □ At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           H Check if this claim is for a community                  D student loans
          debt                                                       □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           ■ No                                                      n Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     H other. Specify Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 2 of 8
                                                                                                                                                        Best Case Bankruptcy
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com
            Case 6:19-bk-15456-WJ                            Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                            Desc
                                                             Main Document    Page 25 of 54
Debtor 1 Miguel Marino
Debtor 2 Monica Ruth Marino                                                                              Case number (if know)

14.5 I Credit One Bank Na                                            Last 4 digits of account number       3243                                                $51.00
          Nonpriority Creditor's Name
                                                                                                           Opened 12/18 Last Active
          Po Box 98875                                               When was the debt incurred?           2/07/19
          Las Vegas, NV 89193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          B Debtor 1 only                                            □ Contingent
          □ Debtor 2 only                                            □ Unliquidated
          □ Debtor 1 and Debtor 2 only                               D Disputed
          □ At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

          □ Check if this claim is for a community                   n student loans
          debt                                                       n Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

          ■ No                                                       n Debts to pension or profit-sharing plans, and other similar debts
          n Yes                                                      H other. Specify Credit Card

4.6       Discover Fin Svcs Lie                                      Last 4 digits of account number       9776                                             $1,847.00
          Nonpriority Creditor's Name
                                                                                                           Opened 05/15 Last Active
          Po Box 15318                                               When was the debt incurred?           11 /27/16
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          n Debtor 1 only                                            □ Contingent
          H Debtor 2 only                                            □ Unliquidated
          □ Debtor 1 and Debtor 2 only                               □ Disputed
          □ At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:
                                                                     G student loans
          n Check if this claim is for a community
          debt                                                       □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     ■ other. Specify Credit Card

lilJ      Jefferson Capital Syst                                     Last 4 digits of account number       8003                                             $1,624.00
          Nonpriority Creditor's Name
          ISMcieiand Rd                                              When was the debt incurred?           Opened 08/16
          Saint Gioud, MN 56303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           H Debtor 1 only                                           □ Contingent
           □ Debtor 2 only                                           □ Unliquidated
           □ Debtor 1 and Debtor 2 only                              □ Disputed
           □ At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           □ Check if this claim is for a community                  □ Student loans
          debt                                                       □ Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
                                                                                           Factoring Company Account Verizon
           D Yes                                                     ■ other. Specify Wireiess




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 3 of 8

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-15456-WJ                             Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                            Desc
                                                             Main Document    Page 26 of 54
Debtor 1 Miguel Marino
Debtor 2 Monica Ruth Marino                                                                              Case number (if know)

4.8       Kia Motors Finance                                         Last 4 digits of account number       2710                                          $29,132,00
          Nonpriority Creditor's Name
                                                                                                           Opened 12/16 Last Active
         10550 Talbert Ave                                           When was the debt incurred?           10/16/17
          Fountain Valley, CA 92708
          Number Street City State Zip Code                          As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                            □ Contingent
          □ Debtor 2 only                                            □ Unliquidated
          H Debtor 1 and Debtor 2 only                               n Disputed
          D At least one of the debtors and another                  Type of NONPRIORiTY unsecured ciaim:

          H Check if this claim is for a community                   n student loans
          debt                                                       n Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                            report as priority claims

          ■ No                                                       D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                      H other. Specify Automobile

4.9       Midland Funding                                            Last 4 digits of account number       4196                                             $3,538.00
          Nonpriority Creditor's Name
          2365 Northside Or Ste 30                                   When was the debt incurred?           Opened 09/17
          San Diego, CA 92108
          Number Street City State Zip Code                          As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          n Debtor 1 only                                            D Contingent
          H Debtor 2 only                                            n Unliquidated
          □ Debtor 1 and Debtor 2 only                               n Disputed
          □ At least one of the debtors and another                  Type of NONPRIORiTY unsecured ciaim:
                                                                     □ Student loans
          n Check if this ciaim is for a community
          debt                                                       n Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                            report as priority claims

          ■ No                                                       n Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                      ■ other. Specify Factoring Company Account Citibank N.A.

4.1
          Midland Funding                                            Last 4 digits of account number       0602                                             $1,494.00
0
          Nonpriority Creditor's Name
          2365 Northside Dr Ste 30                                   When was the debt incurred?           Opened 10/17
          San Diego. CA 92108
          Number Street City State Zip Code                          As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

           □ Debtor 1 only                                           □ Contingent
           H Debtor 2 only                                           D Unliquidated
           D Debtor 1 and Debtor 2 only                              n Disputed
           n At least one of the debtors and another                 Type of NONPRIORiTY unsecured ciaim:

           n Check if this claim is for a community                  □ Student loans
          debt                                                       □ Obligations arising out of a separation agreement or divorce that you did not
          Is the ciaim subject to offset?                            report as priority claims

           ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                     ■ Other. Specify Factoring Company Account Citibank N.A.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 4 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-15456-WJ                             Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                            Desc
                                                             Main Document    Page 27 of 54
Debtor 1 Miguel Marino
Debtor 2 Monica Ruth Marino                                                                               Case number (if know)

4.1
          Midland Funding                                            Last 4 digits of account number       0959                                             $1,027.00
1
          Nonpriority Creditor's Name
          2365 Northside Or Ste 30                                   When was the debt incurred?           Opened 11/17
          San Diego, OA 92108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                            n Contingent
          □ Debtor 2 only                                            D Unliquidated
          □ Debtor 1 and Debtor 2 only                               D Disputed
          □ At least one of the debtors and another                  Type of NONPRiORITY unsecured claim:
                                                                     □ Student loans
          □ Check if this claim is for a community
          debt                                                       □ Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                            report as priority claims

          ■ No                                                       D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                      ■ other. Specify Factoring Company Account Citibank N.A.

4.1
          Midland Funding                                            Last 4 digits of account number       5745                                             $1,004.00
2
          Nonpriority Creditor's Name
          2365 Northside Dr Ste 30                                   When was the debt incurred?           Opened 09/17
          San Diego, CA 92108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who Incurred the debt? Check one.

          □ Debtor 1 only                                            D Contingent
          H Debtor 2 only                                            D Unliquidated
          □ Debtor 1 and Debtor 2 only                               □ Disputed
          □ At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

          D Check if this ciaim is for a community                   □ Student loans
          debt                                                       n Obligations arising out of a separation agreement or divorce that you did not
          Is the ciaim subject to offset?                            report as priority claims

          ■ No                                                       □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                      ■ Other. Specify Factoring Company Account Citibank N.A,

4.1
          Midland Funding                                            Last 4 digits of account number       2348                                                $808.00
3
          Nonpriority Creditor's Name
          2365 Northside Dr Ste 30                                   When was the debt incurred?           Opened 07/17
          San Diego, CA 92108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                            □ Contingent
          □ Debtor 2 only                                            D Unliquidated
          □ Debtor 1 and Debtor 2 only                               n Disputed
          □ At least one of the debtors and another                  Type of NONPRiORITY unsecured claim:
                                                                     D student loans
           n Check if this ciaim is for a community
          debt                                                       n Obligations arising out of a separation agreement or divorce that you did not
          Is the ciaim subject to offset?                            report as priority claims

           ■ No                                                      n Debts to pension or profit-sharing plans, and other similar debts
                                                                                           Factoring Company Account Synchrony
           □ Yes                                                     ■ other. Specify Bank




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 5 of 8

Software Copyright (c) 1996-2018 Best Case. LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 6:19-bk-15456-WJ                             Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                            Desc
                                                             Main Document    Page 28 of 54
Debtor 1 Miguel Marino
Debtor 2 Monica Ruth Marino                                                                               Case number (if know)

4.1
4
          Nissan Motor Acceptanc                                     Last 4 digits of account number       0001                                           $12,311.00
          Nonpriority Creditor's Name
                                                                                                           Opened 10/14 Last Active
          P.O. Box 660366                                            When was the debt incurred?           7/19/17
          Dallas, TX 75266
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who Incurred the debt? Check one.

          □ Debtor 1 only                                            D Contingent
          □ Debtor 2 only                                            D Unliquidated
          H Debtor 1 and Debtor 2 only                               □ Disputed
          □ At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

          H Check if this claim is for a community                   D student loans
          debt                                                       □ Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                            report as priority claims

          ■ No                                                       D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                      B Other. Specify Automobil©

4.1
5         Portfolio Recov Assoc                                      Last 4 digits of account number       1217                                               $541.00
          Nonpriority Creditor's Name
          120 Corporate Blvd Ste 1                                   When was the debt Incurred?           Opened 07/17
          Norfolk, VA 23502
          Number Street City State Zip Code                          As of the date you file, the claim Is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                            □ Contingent
          n Debtor 2 only                                            □ Unliquidated
          □ Debtor 1 and Debtor 2 only                               □ Disputed
          □ At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

          n Check if this claim is for a community                   □ Student loans
          debt                                                       □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
                                                                                           Factoring Company Account Synchrony
           □ Yes                                                     ■ other. Specify Bank

4.1
          Schoolsfirst Feu                                           Last 4 digits of account number       0001                                               $300.00
6
          Nonpriority Creditor's Name
                                                                                                           Opened 09/18 Last Active
           Po Box 11547                                              When was the debt Incurred?           2/01 /19
          Santa Ana, OA 92711
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           □ Debtor 1 only                                           □ Contingent
           B Debtor 2 only                                           □ Unliquidated
           □ Debtor 1 and Debtor 2 only                              □ Disputed
           □ At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           □ Check if this claim is for a community                  □ Student loans
          debt                                                       □ Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     ■ other. Specify Unsecured




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 6 of 8

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-15456-WJ                           Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                            Desc
                                                           Main Document    Page 29 of 54
Debtor 1 Miguel Marino
Debtor 2 Monica Ruth Marino                                                                             Case number (if know)

4.1
         Schoolsfirst Feu                                          Last 4 digits of account number 0427                                                     $293.00
7
          Nonpriority Creditor's Name
                                                                                                         Opened 12/14 Last Active
         Po Box 11547                                              When was the debt incurred?           2/03/19
         Santa Ana, CA 92711
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                          D Contingent
          H Debtor 2 only                                          n Unliquidated
          □ Debtor 1 and Debtor 2 only                             n Disputed
          n At least one of the debtors and another                Type of NONPRiORilY unsecured claim:

          □ Check if this claim is for a community                 n student loans
          debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    ■ other. Specify Credit Card

4.1
          Thd/cbna                                                 Last 4 digits of account number       6858                                               $801.00
8
          Nonpriority Creditor's Name
                                                                                                         Opened 04/16 Last Active
          Po Box 6497                                              When was the debt incurred?           2/06/17
          Sioux Falls, SD 57117
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          B Debtor 1 only                                          □ Contingent
          □ Debtor 2 only                                          n Unliquidated
          D Debtor 1 and Debtor 2 only                             □ Disputed
          □ At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          n Check if this claim is for a community                 D student loans
          debt                                                     □ Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                          report as priority claims

          ■ No                                                     n Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                    ■ Other. Specify Charge Account

4.1
9
          Unifund CCR Partners                                     Last 4 digits of account number       2427                                             $3,845.36
          Nonpriority Creditor's Name
          c/o Law Offices of Kenosian and                          When was the debt incurred?

          MIele
          8581 Santa Monica Blvd, Ste 17
          West Hollywood, CA 90069
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                          D Contingent
          □ Debtor 2 only                                          D Unliquidated
          H Debtor 1 and Debtor 2 only                             D Disputed
          n At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          I Check if this claim is for a community                 D student loans
          debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    H Other. Specify

            I List Others to Be Notified About a Debt That You Already Listed

Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 7 of 8
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 6:19-bk-15456-WJ                            Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                                   Desc
                                                             Main Document    Page 30 of 54
 Debtor 1 Miguel Marino
 Debtor 2 Monica Ruth Marino                                                                               Case number (if know)

5. Use this page only if you have others to be notified about your bankruptcy,for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2,then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
 Quail Cardot                                                 Line 4^2 of{Check one):                    □ Part 1: Creditors with Priority Unsecured Claims
 205 E River Park Circle. Suite 110                                                                        I Part 2: Creditors with Nonpriority Unsecured Claims
 Fresno, OA 93720
                                                              Last 4 digits of account number                      0954


            I Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.
                                                                                                                                 Total Claim

                       6a.     Domestic support obligations                                                  6a.                                   0.00
        Total
      claims
  from Part 1          6b.     Taxes and certain other debts you owe the government                          6b.                                   0.00
                       6c.     Claims for death or personal injury while you were Intoxicated                6c.                                   0.00
                       6d.     Other. Add all other priority unsecured claims. Write that amount here.       6d.                                   0.00


                         6e.   Total Priority. Add lines 6a through 6d.                                      6e.                                   0.00


                                                                                                                                  Total Claim
                         6f.   Student loans                                                                 6f.                                   0.00
         Total
       claims
  from Part 2            6g.   Obligations arising out of a separation agreement or divorce that                                                   0.00
                               you did not report as priority claims
                         6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.                                   0.00
                         6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.                            67,084.36
                               here.


                         6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.                            67,084.36




 Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 8 of 8
                                                                                                                                                                   Best Case Bankruptcy
 Software Copyright (c) 1996-2018 Best Case. LLC -www.bestcase.com
               Case 6:19-bk-15456-WJ                           Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                Desc
                                                               Main Document    Page 31 of 54
Fill in this information to identify your case:

Debtor 1                   Miguel Marino
                           First Name                        Middle Name               Last Name

Debtor 2                   Monica Ruth Marino
(Spouse if, filing)        First Name                         Middle Name              Last Name


United States Bankruptcy Court for the:                CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                          □ Check if this is an
                                                                                                                                      amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.         Do you have any executory contracts or unexpired leases?
           ■ No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
           □ Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.         List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
           example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
           and unexpired leases.


            Person or company with whom you have the contract or lease                    State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
     2.1
             Name



             Number      Street


             City                                    State                  ZIP Code

     2.2
             Name



             Number      Street


             City                                    State                  ZIP Code

     2.3
             Name



             Number      Street


             City                                    State                  ZIP Code

     2.4
             Name



             Number      Street


             City                                    State                  ZIP Code

     2.5
             Name



             Number      Street


             City                                    State                  ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 6:19-bk-15456-WJ                                Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                        Desc
                                                                   Main Document    Page 32 of 54
Fill in this information to identify your case:

Debtor 1                   Miguel Marino
                           First Name                             Middle Name        Last Name

Debtor 2                   Monica Ruth Marino
(Spouse if, filing)        First Name                             Middle Name        Last Name


United States Bankruptcy Court for the:                  CENTRAL DISTRICT OF CALIFORNIA


Case number
(if known)                                                                                                                     □ Check If this is an
                                                                                                                                 amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                          12/15


Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

      ■ No
      □ Yes

       2. Within the last 8 years, have you lived in a community property state or territory? {Community property states and territories include
      Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      □ No. Go to line 3.
      ■ Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                □ No
                ■ Yes.


                       In which community state or territory did you live?           -NONE-         . Fill in the name and current address of that person.


                       Name of your spouse, former spouse, or legal equivalent
                       Number, Street, City, State & Zip Code

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
       out Column 2.

                Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
               Name, Number, Street, City, State and ZIP Code                                        Check all schedules that apply:


     3.1                                                                                             □ Schedule D, line
                                                                                                     □ Schedule E/F, line
                                                                                                     □ Schedule G, line .
                Number             Street
                City                                      State                       ZIP Code




     3.2                                                                                             □ Schedule D, line
                Name                                                                                 □ Schedule E/F, line
                                                                                                     □ Schedule G, line .

                Number             Street

                City                                      State                       ZIP Code




Official Form 106H                                                               Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                            Best Case Bankruptcy
              Case 6:19-bk-15456-WJ                  Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                     Desc
                                                     Main Document    Page 33 of 54



Debtor 1                      Miguel Marino

Debtor 2                      Monica Ruth Marino
{Spouse, if filing)


United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA

Case number            ^                                                                                Check if this is:
(If known)                                                                                               □ An amended filing
                                                                                                         □ A supplement showing postpetition chapter
                                                                                                            13 income as of the foliowing date:

Official Form 106!                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible, if two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space Is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.
                      Describe Employment

1.      Fiil in your employment
                                                                    Debtor 1                                   Debtor 2 or non-filing spouse
        information.

        if you have more than one job,                              B Employed                                 B Employed
        attach a separate page with          Employment status*
                                                                    □ Not employed                             □ Not employed
        information about additional
        employers.
                                             Occupation             Construction                               Instructional Aid
        Include part-time, seasonal, or
        self-employed work.                  Employer's name        HHS Communications Inc                     Hacienda La Puente Unified

        Occupation may include student       Employer's address     2042 S Grove Av                            15959 E Gale Av
        or homemaker, if it applies.                                Ontario, CA 91761                          Hacienda Heights, CA 91745

                                             How long employed there?          6 years                            12 years
                                                                               *See Attachment for Additional Employment Information

                      Give Details About Monthly Income

Estimate monthly income as of the date you file this form, if you have nothing to report for any line, write $0 in the space, include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for ail employers for that person on the lines below, if you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1         For Debtor 2 or
                                                                                                                            non-filing spouse :

        List monthly gross wages, salary, and commissions (before all payroll
 2.     deductions), if not paid monthly, calculate what the monthly wage would be.         2.     $        4,979.00        $          2,622.22

 3.     Estimate and list monthly overtime pay.                                             3.    +$              0.00      +$

 4.     Calculate gross Income. Add line 2       line 3.                                    4.     $      4,979.00               $   2,622.22




Official Form 1061                                                      Schedule I: Your Ineome
            Case 6:19-bk-15456-WJ                    Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                          Desc
                                                     Main Document    Page 34 of 54

Debtor 1    Miguel Marino
Debtor 2    Monica Ruth Marino                                                                     Case number (if known)




                                                                                                   fr" -■   "

     Copy line 4 here                                                                       4.      $           4,979.00      $         2,622.22

5.   List all payroll deductions:
     5a.     Tax, Medicare, and Sociai Security deductions                                   5a.    $           1,061.88      $              398.51
     5b.     Mandatory contributions for retirement pians                                    5b.  $                 0.00      $                0.00
     5c.     Voluntary contributions for retirement pians                                    5c.  $              398.02       $              203.19
     5d.     Required repayments of retirement fund ioans                                    5d.  $                0.00       $                0.00
     5e.     Insurance                                                                       5e.  $              183.26    $                   0.00
     5f.     Domestic support obiigations                                                    5f.  $                 0.00   $                   0.00
     5g.     Union dues                                                                      5g.  $                 0.00   $                  39.25
     5h.     Other deductions. Specify:                                                      5h.+ $                 0.00 + $                   0.00

     Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                          6.     $           1,643.16      $              640.95

     Caicuiate totai monthly take-home pay. Subtract line 6 from line 4.                     7.     $           3,335.84      $          1,981.27

8.   List aii other income regularly received:
     8a.    Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a.     $              0.00      $                0.00
     8b.     interest and dividends                                                          8b.     $              0.00      $                0.00
     8c.     Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c.     $                 0.00   $                0.00
     8d.     Unemployment compensation                                                       8d.     $                 0.00   $                0.00
     8e.     Social Security                                                                 8e.     $                 0.00   $                0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                        8f.  $                    0.00   $                0.00
      8g.    Pension or retirement income                                                    8g.  $                    0.00   $                0.00
      8h.    Other monthly income. Specify:         Ross Dress for Less (193.3)              8h.+ $                    0.00 + $              175.90


9.    Add all other Income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                               9.                        0.00                   175.90



10. Calculate monthly income. Add line 7 + line 9.                                         10.              3,335.84              2,157.17     $       5,493.01
      Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you iist in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
      other friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
      Specify:                                                                                                                                             0.00


12. Add the amount in the iast column of line 10 to the amount in iine 11. The result is the combined monthly income.
      Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it             ^^              5,493.01
      applies
                                                                                                                                             Combined
                                                                                                                                             monthly income
13. Do you expect an increase or decrease within the year after you file this form?
      ■          No.            ^
      □         Yes. Explain:   |




Official Form 1061                                                       Schedule 1: Your Income                                                         page 2
           Case 6:19-bk-15456-WJ         Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                  Desc
                                         Main Document    Page 35 of 54

Debtor 1   Miguel Marino
Debtor 2   Monica Ruth Marino                                                    Case number {ifknown)




                                                  Official Form B 6i
                                Attachment for Additional Employment Information

Debtor
Occupation            Cashier
Name of Employer      Ross Dress for Less
How long employed
Address of Employer   17651 Colima Rd.
                      Rowland Heights, OA 91748




Official Form 1061                                     Schedule I: Your Income                                  page 3
         Case 6:19-bk-15456-WJ                      Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                         Desc
                                                    Main Document    Page 36 of 54



                      Miguel Marino                                                                        Check if this is;
                                                                                                           □     An amended fiiing
                      Monica Ruth Marino                                                                   □     A suppiement showing postpetition chapter
(Spouse, if filing)                                                                                              13 expenses as of the foilowing date:

United States Bankruptcy Court for ttie: CENTRAL DISTRICT OF CALIFORNIA                                          MM / DD / YYYY


Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               ]
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

               Describe Your Household
 1.    Is this a joint case?
       □ No. Go to iine 2.
       B Yes. Does Debtor 2 live in a separate household?


                □ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.     Do you have dependents?        □ No
       Do not list Debtor 1 and       | Yes        Fill out this information for   Dependent's relationship to       Dependent's       Does dependent
                                                   each dependent                  Debtor 1 or Debtor 2              age               live with you?
       Debtor 2.


       Do not state the
       dependents names.                                                           Daughter-ln-Law                                     ■ Yes
                                                                                                                                       □ No
                                                                                                                                       H Yes
                                                                                                                                       □ No
                                                                                                                                       □ Yes
                                                                                                                                       □ No
                                                                                                                                       □ Yes
 3.    Do your expenses include              I No
       expenses of people other than         j-.
       yourself and your dependents?                 ®
               Estimate Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.

 Include expenses paid for with non-cash government assistance if you know
 the value of such assistance and have included it on Schedule 1: Your Income
 (Official Form 1061.)                                                                                                     Your expenses


 4.    The rental or home ownership expenses for your residence. Include first mortgage
                                                                                                                                           1,789.09
       payments and any rent for the ground or lot.

       If not included in line 4:

       4a.     Real estate taxes
       4b.     Property, homeowner's, or renter's insurance
       4c.     Home maintenance, repair, and upkeep expenses
       4d.     Homeowner's association or condominium dues
 5.    Additional mortgage payments for your residence, such as home equity loans




Official Form 106J                                                   Schedule J: Your Expenses
        Case 6:19-bk-15456-WJ                        Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                              Desc
                                                     Main Document    Page 37 of 54

Debtor 1     Miguel Marino
Debtor 2     Monica Ruth Marino                                                                       Case number (if known)


6.    Utilities:
      6a.    Electricity, heat, natural gas                                                                 6a.                                  170.00
      6b.    Water, sewer, garbage collection                                                               6b.                                  115.00
      6c.    Telephone, cell phone, Internet, satellite, and cable services                                 6c.                                   167.00
      6d.    Other. Specify:                                                                                6d.                                      0.00

7.    Food and housekeeping supplies                                                                         7.                                1,200.00
8.    Childcare and children's education costs                                                               8.                                      0.00

9.    Clothing, laundry, and dry cleaning                                                                    9.                                  400.00

10.   Personal care products and services                                                                   10.                                   120.00

11.   Medical and dental expenses                                                                           11.                                   250.00

12.   Transportation. Include gas, maintenance, bus or train fare.                                          12.                                   600.00
      Do not include car payments.
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                    13.                                   100.00
14.   Charitable contributions and religious donations                                                      14.                                   100.00
15. Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                                  15a.                                      0.00
      15b. Health insurance                                                                                15b.                                      0.00

      15c. Vehicle insurance                                                                               15c.                                   289.00

      15d. Other insurance. Specify:                                                                       15d.                                      0.00

16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
                                                                                                            16. $                                    0.00
      Specify:
17.   Installment or lease payments:
                                                                                                           17a.                                      0.00
      17a. Car payments for Vehicle 1
      17b. Car payments for Vehicle 2                                                                      17b.                                      0.00
      17c. Other. Specify:                                                                                 17c.                                      0.00
      17d. Other. Specify:                                                                                 17d.                                      0.00

18.   Your payments of alimony, maintenance,and support that you did not report as                           18.                                     0.00
      deducted from your pay on line 5, Schedule /, YourIncome(Official Form 1061).
19.   Other payments you make to support others who do not live with you.                                                                            0.00
      Specify:                                                                                               19.

20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule /.* Your Income,
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b.   Real estate taxes                                                                             20b. $                                    0.00
      20c.   Property, homeowner's, or renter's insurance                                                  20c. $ "                                  0.00
      20d.   Maintenance, repair, and upkeep expenses                                                      20d. $ "                                  0.00
         Homeowner's association or condominium dues
      20e.                                                                                                 20e. $ "                                  0.00
21. Other: Specify:                                                                                          21.   +$"                            200.00

22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                    $                        5,500.09
      22b. Copy line 22(monthly expenses for Debtor 2), if any,from Official Form 106J-2                            $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                               $                        5,500.09

23. Calculate your monthly net income.
      23a. Copy line 12(your combined monthly Income)from Schedule 1.                                      23a. $                               5,493.01
      23b. Copy your monthly expenses from line 22c above.                                                 23b. -$                              5,500.09

      23c. Subtract your monthly expenses from your monthly income.
             The result is your monthly net Income.                                                        23c.                                      -7.08


24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       □ No.
         I Yes.           Explain here: Debtors are expecting grandchild in Dec 2019 and will contribute significantly to his/her
                          expenses.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
              Case 6:19-bk-15456-WJ                           Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                  Desc
                                                              Main Document    Page 38 of 54



 Fill in this information to identify your case:

 Debtor 1                  Miguel IVIarino
                           First Name                       Middle Name              Last Name


 Debtor 2                  Monica Ruth Marino
(Spouse if, filing)        First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the;              CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                         □ Check if this is an
                                                                                                                                      amended filing




Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15
If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152,1341,1519, and 3571.


                      Sign Below


        Did you pay or agree to pay someone who is NOT an attomey to help you fill out bankruptcy forms?
        g       No

        □      Yes. Name of person                                                                                Attach Bankruptcy Petition Preparefs Notice,
                                                                                                                  Declaration, and Signature (Official Form 119)



       Under penalty of perjury, i declare that I have read the summary and schedules filed with this declaration ar
       that they are true and correct.

        X Isl Miguel Marino                                                          X   /si Monica Ruth Marin
          Miguel Marino                                                                   Monica Ruth Marino
          Signature of Debtor 1                                                           Signature of Debtor 2

              Date      June 6, 2019                                                      Date   June 6,2019




 Officiai Form 106Dec                                       Declaration About an Individual Debtor's Schedules

' Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                               Best Case Bankruptcy
              Case 6:19-bk-15456-WJ                        Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                         Desc
                                                           Main Document    Page 39 of 54


Fill in this information to identify your case:

Debtor 1                  Miguel Marino
                          First Name                     Middle Name                   Last Name

Debtor 2                  Monica Ruth Marino
(Spouse if, filing)       First Name                     Middle Name                   Last Name


United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                               □ Check if this is an
                                                                                                                                           amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                               4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

              I Give Details About Your Marital Status and Where You Lived Before

1.    What is your current marital status?

       ■      Married
       □      Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

       ■      No
       □      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                               Dates Debtor 1              Debtor 2 Prior Address:                                Dates Debtor 2
                                                              iivedthere                                                                         lived there


3.     Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? {Community property
states and territories include Arizona. California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

       □      No
       ■      Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

                Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

       □      No
       H      Yes. Fill in the details.

                                                  Debtorlv             -                                        . Debtor2.: :v V ^
                                                  Sources of income               Gross income                   Sources of income               Gross income
                                                  Check all that apply.           (before deductions and         Check all that apply.           (before deductions
                                                                                  exclusions)                                                    and exclusions)

 From January 1 of current year until             ■ Wages, commissions,                       $22,140.00         I Wages, commissions,                  $15,788.00
 the date you filed for bankruptcy:               bonuses, tips                                                  bonuses, tips

                                                  □ Operating a business                                         n Operating a business




Offlcial Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 1

Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-15456-WJ                            Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                        Desc
                                                            Main Document    Page 40 of 54
Debtor 1      Miguel Marino
Debtor 2      Monica Ruth Marino                                                                          Case number {if known)


                                                  Debtor 1"         :                                            bebtpr 2         : if
                                                  Sources of income                Gross income                  Sources of income               Gross income
                                                  Check all that apply.            (before deductions and        Check all that apply.           (before deductions
                                                                                   exclusions)                                                   and exclusions)

For last calendar year:                           ■ Wages, commissions,                      $101,704.00          □ Wages, commissions,                        $0.00
(January 1 to December 31, 2018)                  bonuses, tips                                                  bonuses, tips

                                                  □ Operating a business                                          □ Operating a business

 For the calendar year before that:               ■ Wages, commissions,                      $104,706.00          n Wages, commissions,                        $0.00
(January 1 to December 31, 2017)                  bonuses, tips                                                  bonuses, tips

                                                  □ Operating a business                                          □ Operating a business


5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
     and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
     winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.
     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

     ■     No
     □     Yes. Fill in the details.

                                                  Debtor 1                                                       i^sDebtbr^?
                                                  Sources of income                Gross Income from              Sources of income              Gross income
                                                  Describe below.                  each source                    Describe below.                (before deductions
                                                                                   (before deductions and                                        and exclusions)
                                                                                   exclusions)

            I List Certain Payments You Made Before You Filed for Bankruptcy

6.   Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?
      □     No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
                    individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                     n No.        Go to line 7.
                     □ Yes        List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                  paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                  not include payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.
      B     Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     n No.        Go to line 7.
                     B Yes        List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                  include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                  attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment            Total amount          Amount you        Was this payment for...
                                                                                                      paid            still owe

       Us Bank Home Mortgage                                    Last 3 Months                  $5,367.00         $243,545.00        □ Mortgage
       777 E Wisconsin                                                                                                              □ Car
       Milwaukee, Wl 53202                                                                                                          □ Credit Card
                                                                                                                                    □ Loan Repayment
                                                                                                                                    □ Suppliers or vendors
                                                                                                                                    □ Other




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 2

Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 6:19-bk-15456-WJ                            Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                         Desc
                                                             Main Document    Page 41 of 54
Debtor 1      Miguel Marino
 Debtor 2     Monica Ruth Marino                                                                           Case number {if known)


7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
   Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a generai partner; corporations
   of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent. Including one for
   a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
     alimony.

     ■      No
     □      Yes. List all payments to an insider.
      Insider's Name and Address                                Dates of payment            Total amount          Amount you          Reason for this payment
                                                                                                    paid            still owe

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
     insider?
     Include payments on debts guaranteed or coslgned by an insider.

     ■      No
     □      Yes. List all payments to an insider
      Insider's Name and Address                                Dates of payment            Total amount          Amount you          Reason for this payment
                                                                                                       paid            stiilowe       Include creditor's name

             Identify Legal Actions, Repossessions, and Foreclosures

9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or admiriistrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

      □     No
      ■     Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                           Status of the case
       Case number

       Cavalry Portfolio Serv v. Monica                          Complaint for              San Bernardino Court                      ■ Pending
       Ruth Marino                                               Money                                                                □ On appeal
       CIVDS1900954                                                                                                                   n Concluded


       Unifund CCR Partners v. Monica                            Complaint for              IRS                                       □ Pending
       Ruth Marino                                               Money                      PO Box 7346                               □ On appeal
       CIVDS1902427                                                                         Philadelphia, PA 19101                    □ Concluded



10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

      ■     No. Go to line 11.
      □     Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                         Value of the
                                                                                                                                                                property
                                                                 Explain what happened

 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
      ■     No
      □     Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                   Amount
                                                                                                                              taken

 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
      court-appointed receiver, a custodian, or another official?

      ■     No
      □     Yes



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         pages
Software Copyright (c) 1996-2018 Best Case, LI.C -www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-15456-WJ                            Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                    Desc
                                                            Main Document    Page 42 of 54
Debtor 1     Miguel Marino
Debtor 2     Monica Ruth Marino                                                                         Case number {ifknown)


            List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
     ■     No
     □     Yes. Fill in the details for each gift.
      Gifts with a total value of more than $600                   Describe the gifts                                       Dates you gave                Value
      per person                                                                                                            the gifts

      Person to Whom You Gave the Gift and
      Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
     ■     No
     □     Yes. Fill in the details for each gift or contribution.
      Gifts or contributions to charities that total               Describe what you contributed                            Dates you                     Value
      more than $600                                                                                                        contributed
      Charity's Name
      Address (Number, Street, City, State and ZIP Code)

             List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
     or gambling?

     ■     No
     □     Yes. Fill in the details.
      Describe the property you lost and                   Describe any insurance coverage for the loss                     Date of your      Value of property
                                                                                                                            loss                             lost
      how the loss occurred                                Include the amount that insurance has paid. List pending
                                                           insurance claims on line 33 of Sc/7eofu/e A/B: Properfy.

            I List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
      consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
      □     No
      B     Yes. Fill in the details.
       Person Who Was Paid                                          Description and value of any property                   Date payment             Amount of
       Address                                                      transferred                                             or transfer was            payment
       Email or website address                                                                                             made
       Person Who Made the Payment, if Not You
       The Attorney Group                                           Attorney Fees $876                                      3/4/2019                   $876.00
       3435 Wilshire Blvd
       Suite 1111
       Los Angeles, OA 90010
       dking@theattorneygroup.com


 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

      ■     No
      □     Yes. Fill in the details.
       Person Who Was Paid                                          Description and value of any property                   Date payment             Amount of
       Address                                                      transferred                                             or transfer was            payment
                                                                                                                            made




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                Best Case Bankruptcy
            Case 6:19-bk-15456-WJ                            Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                  Desc
Debtor 1       Miguel Marino
                                                             Main Document    Page 43 of 54
Debtor 2 Monica Ruth Marino                                                                                 Case number (/f known)

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
     include gifts and transfers that you have already listed on this statement.
     ■     No
     □     Yes. Fill in the details.
      Person Who Received Transfer                                   Description and value of                   Describe any property or     Date transfer was
      Address                                                        property transferred                       payments received or debts   made
                                                                                                                paid in exchange
      Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
     beneficiary? (These are often called asset-protection devices.)
     ■     No
     □     Yes. Fill in the details.
      Name of trust                                                  Description and value of the property transferred                       Date Transfer was
                                                                                                                                             made


               List of Certain Financial Accounts. Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
     sold, moved, or transferred?                                                                                               . ^           .       .. .
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
      houses, pension funds, cooperatives, associations, and other financial Institutions.
      ■     No
      □     Yes. Fill in the details.
       Name of Financial institution and                         Last 4 digits of             Type of account or        Date account was             Last balance
       Address (Number, Street, City, State and ZIP             account number                instrument                closed, sold,         before closing or
       Code)                                                                                                            moved, or                            transfer
                                                                                                                        transferred


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
      cash, or other valuables?

      ■     No
      n     Yes. Fill in the details.
       Name of Financial Institution                                  Who else had access to it?            Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)             AddreSS (Number, Street, City,                                              have It?
                                                                      state and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

      ■     No
      □     Yes. Fill in the details.
       Name of Storage Facility                                       Who else has or had access            Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)             tO It?                                                                      have It?
                                                                      Address (Number, street, city.
                                                                      State and ZIP Code)

               Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
      for someone.


      ■     No
      □     Yes. Fill In the details.
       Owner's Name                                                   Where is the property?                Describe the property                              Value
       Address (Number, street. City, state and ZIP Code)             (Number, Street, CKy, State and ZIP
                                                                     Code) . ■ ■ ,


            I Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

H     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case 6:19-bk-15456-WJ                             Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                         Desc
                                                             Main Document    Page 44 of 54
Debtor 1      Miguel Marino
Debtor 2      Monica Ruth Marino                                                                                Case number {if known)


    toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,including statutes or
    regulations controlling the cleanup of these substances, wastes, or material.
■ Site means any location,facility, or property as defined under any environmental law, whether you now own,operate, or utilize it or used
    to own,operate, or utilize it, including disposal sites.
■ Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance,toxic substance,
     hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.
24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?
     ■     No
     □     Yes. Fill in the details.
      Name of site                                                   Governmental unit                              Environmental law, if you         Date of notice
      Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and       know it
                                                                     ZIP Code)


25. Have you notified any governmental unit of any release of hazardous material?

     ■     No
     n     Yes. Fill in the details.
      Name of site                                                   Governmental unit                              Environmental law, if you         Date of notice
      Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and       know it
                                                                     ZIP Code)


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
            No
     n     Yes. Fill in the details.
      Case Title                                                     Court or agency                            Nature of the case                    Status of the
                                                                     Name                                                                             case
      Case Number
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)


            I Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
            □ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
            □ A member of a limited liability company (LLC) or limited liability partnership (LLP)
            n A partner in a partnership
            □ An officer, director, or managing executive of a corporation
            □ An owner of at least 5% of the voting or equity securities of a corporation

      H     No. None of the above applies. Go to Part 12.
      □     Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                  Employer Identification number
       Address                                                                                                        bo not include Social Security number or ITIN.
       (Number, street. City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                      Dates business existed


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
      institutions, creditors, or other parties.

      ■     No
      □     Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)

            I Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 6:19-bk-15456-WJ                             Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                  Desc
                                                             Main Document    Page 45 of 54
Debtor 1      Miguel Marino
Debtor 2      Monica Ruth Marino                                                                             Case number {if known)


are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud In connection
with a bankruptcy case can result In fines up to $250,000, or Imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152,1341,1519, and 3571.                                                                             / -          D //              '
                                                                                                         _




Isl Miguel Marino
 Miguel Marino                                                          Monica Ruth Marino
Signature of Debtor 1                                                   Signature of Debtor 2

Date     June 6, 2019                                                   Date      June 6, 2019

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy {Off\c\a\ Form 107)?
■ No
□ Yes

Did you pay or agree to pay someone who Is not an attorney to help you fill out bankruptcy forms?
■ No
□ Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 7

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
              Case 6:19-bk-15456-WJ                        Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                      Desc
                                                           Main Document    Page 46 of 54

Fill in this information to identify your case:

Debtor 1                 Miguel Marino
                         First Name                      Middle Name              Last Name


Debtor 2                 Monica Ruth Marino
(Spouse if, filing)      First Name                      Middle Name              Last Name


United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                            □ Check if this is an
                                                                                                                        amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                             12/is
If you are an individual filing under chapter 7, you must fill out this form if:
H creditors have claims secured by your property, or
H you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
              on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
              sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
              write your name and case number (if known).

               1 1 1 t ( lur Creditors Who Have Secured Claims

1, For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
PWS We creditor and the

     Creditor's       Alaska Usa Feu                                   ■ Surrender the property.                      ■ No
     name:                                                             □ Retain the property and redeem it.
                                                                       □ Retain the property and enter into a         □ Yes
     Description of     2016 Chevrolet Silverado 38K                       Reaffirmation Agreement
     property           miles                                          □ Retain the property and [explain]:
     securing debt: FMV per KBB


     Creditor's       Toyota Motor Credit                              □ Surrender the property.                      ■ No
     name:                                                             □ Retain the property and redeem it.
                                                                       H Retain the property and enter into a         □ Yes
     Description of      2016 Toyota Corolla 31K miles                     Reaffirmation Agreement
     property            FMV per KBB                                   □ Retain the property and [explain]:
     securing debt: Cosigned for son

     Creditor's       Us Bank Home Mortgage                            □ Surrender the property.                      □ No
     name:                                                             □ Retain the property and redeem it.
                                                                       H Retain the property and enter into a         ■ Yes
     Description of      931 N Eucalyptus Av Rialto, CA                    Reaffirmation Agreement
     property            92376 San Bernardino County                   □ Retain the property and [explain]:
                         FMV per Ziliow

Official Form 108                                     Statement of Intention for individuals Filing Under Chapter 7                           page 1

Software Copyright (c) 1998-2018 Best Case, LLC-www.bestcase.com                                                                   Best Case Bankruptcy
             Case 6:19-bk-15456-WJ                           Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                             Desc
                                                             Main Document    Page 47 of 54

Debtor 1      Miguel Marino
Debtor 2      Monica Ruth Marino                                                                    Case number {if known)


   securing debt:


UIH'TB I ' l l i iiir Unexpired Personal Property Leases
For any unexpired personal property lease that you listed In Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),fill
In the Information below. Do not list real estate leases. Unexpired leases are leases that are still In effect; the lease period has not yet ended.
You may assume an unexpired personal property lease If the trustee does not assume It. 11 U.S.C.§ 365(p)(2).



Lessor's name:                                                                                                               □ No
 Description of ieased
 Property:                                                                                                                   □ Yes


 Lessor's name:                                                                                                              □ No
 Description of ieased
 Property:                                                                                                                   □ Yes


 Lessor's name:                                                                                                              □ No
 Description of leased
 Property:                                                                                                                   □ Yes


 Lessor's name:                                                                                                              □ No
 Description of ieased
 Property:                                                                                                                   □ Yes


 Lessor's name:                                                                                                              □ No
 Description of ieased
 Property:                                                                                                                   □ Yes


 Lessor's name:                                                                                                              □ No
 Description of ieased
 Property:                                                                                                                   □ Yes


 Lessor's name:                                                                                                              □ No
 Description of ieased
 Property:                                                                                                                   □ Yes


             I Sign Below

Under penalty of perjury, I declare that I have Indicated my intention about any property of my estate that secur^ a deb^nd any personal
property that Is subject to an unexpired lease.                                                                    ^
 X Isl Miguel Marino                                                                X /s/ Monica Ruth Marino''^^
                                                                                       Monica Ruth Marino
                                                                                                                                     fKlMAy
       Miguel Marino
       Signature of Debtor 1                                                           Signature of Debtor 2


       Date        June 6, 2019                                                     Date    June 6, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 6:19-bk-15456-WJ                           Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                Desc
                                                             Main Document    Page 48 of 54
B2030(Form 2030)(12/15)
                                                             United States Bankruptcy Court
                                                                     Central District of California

            Miguel Marino
 In re      Monica Ruth Marino
                                                                                  Debtor(s)                   Chapter      7

                         DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.    Pursuant to 11 U .S.C. § 329(a)and Fed. Bankr. P. 2016(b),I certify that I am the attorney for the above named debtor(s) and that
      compensation paid to me within one year before the filing ofthe petition in bankruptcy, or agreed to be paid to me,for services rendered or to
      be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                    876.00
             Prior to the filing ofthis statement I have received                                         $
             Balance Due                                                                                  ^                       0^00_
2.    The source of the compensation paid to me was:
             ■ Debtor              □     Other (specify):

3.    The source of compensation to be paid to me is:
             ■ Debtor              □     Other (specify):

4.       ■ I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.
         □ I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
           copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.
5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
         a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
         b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
         c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
         d. [Other provisions as needed]
                  Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                  reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                  522(f)(2)(A) for avoidance of liens on household goods.

6.       By agreement with the debtor(s), the above-disclosed fee does not include the following service:
                  Representation of the debtors In any dischargeablllty actions, judicial lien avoidances, relief from stay actions or
                  any other adversary proceeding.
                                                                            CERTIFICATION

         I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     June 6,2019                                                                  /s/ Daniel King
     Date                                                                         Daniel King 207911
                                                                                  Signature ofAttorney
                                                                                  The Attorney Group
                                                                                  3435 Wllshire Blvd, Ste 1111
                                                                                  Los Angeles, CA 90010
                                                                                   (213) 388-3887 Fax: (213) 388-1744
                                                                                  danlel.klng@theattorneygroup.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 6:19-bk-15456-WJ                        Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                     Desc
                                                           Main Document    Page 49 of 54

Fill in this infofmkibn tp identify your case:                                                Check one box only as directed in this form and in Form
                                                                                              122A-1Supp:
Debtor 1              Miguel Marino

Debtor 2              Monica Ruth Marino                                                         ■ 1. There is no presumption of abuse
(Spouse, if filing)
                                                                                                 □ 2. The calculation to determine if a presumption of abuse
United States Bankruptcy Court for the: Central District of California                                  applies will be made under Chapter 7 Means Test
                                                                                                        Calculation (Official Form 122A-2).
Case number
(if known)                                                                                       □ 3. The Means Test does not apply now because of
                                                                                                       qualified military service but it could apply later.
                                                                                                 □ Check if this is an amended filing

Official Form122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                            12/15


Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space Is needed,
attach a separate sheet to this form. Include the line number to which the additional Information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.
                  Calculate Your Current Monthly Income
   1. What is your marital and filing status? Check one only.
        □ Not married. Fill out Column A, lines 2-11.
        M Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
        □ Married and your spouse is NOT filing with you. You and your spouse are:
             □ Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
             □ Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
               penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
     Fill in the average monthly income that you receiyed from all sources,,deriy^,during'Jhe,||uH n^^
   > 101(1 OA). For example, if you are filing s
  " the 6 months, add the income for all 6 r
     spouses own the same rental property,
                                                                                                                           column B
                                                                                                                            Debtor 2 or
                                                                                                                          , noiirfiling spouse
   2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all                        4,979.00       $         2,622.22
         payroll deductions).
   3. Aiimony and maintenance payments. Do not include payments from a spouse if                                  0.00                    0.00
                                                                                                                           $
         Column B is filled in.
   4. Ali amounts from any source which are reguiarly paid for househoid expenses
         of you or your dependents, inciuding chiid support. Include regular contributions
        from an unmarried partner, members of your household, your dependents, parents,
        and roommates. Include regular contributions from a spouse only if Column B is not                        0.00                    0.00
      filled in. Do not include payments you listed on line 3.                                                             $
   5. Net income from operating a business, profession, or farm
                                                                              Debtor 1

         Gross receipts (before all deductions)                        $    0.00
         Ordinary and necessary operating expenses                          0.00

         Net monthly income from a business, profession, or farm $          0.00   Copy here -> $                 0.00      $             0.00

   6.    Net income from rental and other real property
                                                                              Debtor 1

         Gross receipts (before all deductions)                             0.00
         Ordinary and necessary operating expenses                          0.00

         Net monthly income from rental or other real property              0.00   Copy here -> $                 0.00      $             0.00

                                                                                                   $              0.00      $             0.00
         interest, dividends, and royaities




Official Form 122A-1                                     Chapter 7 Statement of Your Current Monthly Income                                               pagei
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                               Best Case Bankruptcy
             Case 6:19-bk-15456-WJ                          Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                       Desc
                                                            Main Document    Page 50 of 54
Debtor 1     Miguel Marino                                                                           Case number {if known)
Debtor2      Mopica Ruth Marino


                                                                                                  : Column A                  Column B
                                                                                                  i Debtor 1                  Debtor 2 or
                                                                                                                              non-filing spouse

 8. Unemployment compensation                                                                      $               0.00       $             0.00

      Do not enter the amount If you oontentd that the amount recelveid was a benefit under
      the Social Security Act. Instead, list It here:
           For you                                                  $                     0.00
           For your spouse                                          $                     0.00
 9. Pension or retirement income. Do not Include any amount received that was a                                    0.00       $             0.00
                                                                                                    $
      benefit under the Social Security Act.
 10. Income from all other sources not listed above. Specify the source and amount.
     Do not Include any benefits received under the Social Security Act or payments
     received as a victim of a war crime, a crime against humanity, or International or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
                                                                                                                    0.00      $             0.00

                                                                                                                    0.00                    0.00

                 Total amounts from separate pages, If any.                                                         0.00      $             0.00


  11. Calculate your total current monthly income. Add lines 2 through 10 for                $    4,979.00            $       2,622.22       $      7,601.22
      each column. Then add the total for Column A to the total for Column B.
                                                                                                                                             Total current monthly
                                                                                                                                             Income


               Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly Income from line 11                                            Copy line 11 here=>                        7,601.22


              Multiply by 12 (the number of months In a year)                                                                                    X 12

       12b. The result Is your annual Income for this part of the form                                                               12b.   $      91,214.64

  13. Calculate the median family income that applies to you. Follow these steps:
       Fill In the state In which you live.                                 OA


       Fill In the number of people In your household.
       Fill In the median family Income for your state and size of household.                                                        13.    $      91,349.00
       To find a list of applicable median Income amounts, go online using the link specified in the separate Instructions
       for this form. This list may also be available at the bankruptcy clerk's office.
  14. How do the lines compare?

       14a.     ■     Line 12b Is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption ofabuse.
                      Go to Part 3.
       14b.     □     Line 12b Is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.

                Sign Below
              By signing here, I declare under penalty of perjury that the Information on this statement and In any attachments Is true

             X /s/ Miguel Marino                                                      X /s/ Monica Ruth Marin
               Miguel Marino                                                                Monica Ruth Marino
                Signature of Debtor 1                                                      Signature of Debtor 2
           Date June 6,2019                                                        Date June 6, 2019
                MM / DD / YYYY                                                             MM/DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file It with this form.



Official Form 122A-1                                     Chapter 7 Statement of Your Current Monthly Income                                                 page 2
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                   Best Case Bankruptcy
         Case 6:19-bk-15456-WJ                     Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48                                                     Desc
                                                   Main Document FORPage 51 of 54
                                                                    COURT USE ONLY
Attorney or Party Name, Address, Telephone & FAX Nos.,
State Bar No. & Email Address
Daniel King 207911
3435 Wilshire Blvd, Ste 1111
Los Angeles, CA 90010
(213) 388-3887 Fax:(213) 388-1744
California State Bar Number: 207911 CA
danieI.king@theattorneygroup.com




□ Debtor(s) appearing without an attorney
■   Attorney for Debtor


                                                   UNITED STATES BANKRUPTCY COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA


In re:
                                                                                  CASE NO.;
            Miguel Marino
            Monica Ruth Marino                                                    CHAPTER: 7




                                                                                                      VERIFICATION OF MASTER
                                                                                                     MAILING LIST OF CREDITORS

                                                                                                                   [LBR 1007-1 (a)]


                                                              Debtor(s).

Pursuant to LBR 1007-1 (a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of 3 sheet(s) is complete, correct, and
consistent with the Debtor's schedules and I/we assume all responsibility for errors and omissions.

 Date:   June 6,2019                                                                     Isl Miguel Marino
                                                                                         Signature of Debtof

 Date:   June 6,2019                                                                     Isl Monica Ruth Marl
                                                                                         Signature of Debtor 2 Qoint debtor)) (if applicable)

 Date:   June 6, 2019                                                                    Isl Daniel King
                                                                                         Signature of Attorney for Debtor (if applicable)




                  This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                                                      F 1007-1 .MAILING.LIST.VERIFICATION
Case 6:19-bk-15456-WJ   Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48   Desc
                        Main Document    Page 52 of 54


                    Miguel Marino
                    931 North Eucalyptus Avenue
                    Rialto, CA 92376


                    Monica Ruth Marino
                    931 North Eucalyptus Avenue
                    Rialto, CA 92376


                    Daniel King
                    The Attorney Group
                    3435 Wilshire Blvd, Ste 1111
                    Los Angeles, CA 90010


                    Alaska Usa Feu
                    4000 Credit Union Dr Ste
                    Anchorage, AK 99503


                    Bank Of America
                    Po Box 982238
                    El Paso, TX 79998


                    Cavalry Portfolio Serv
                    Po Box 27288
                    Tempe, AZ 85285


                    Chase Card
                    Po Box 15298
                    Wilmington, DE 19850


                    Comenitybank/victoria
                    Po Box 182789
                    Columbus, OH 43218
Case 6:19-bk-15456-WJ   Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48   Desc
                        Main Document    Page 53 of 54


                    Credit One Bank Na
                    Po Box 98875
                    Las Vegas, NV 89193


                    Discover Fin Svcs Lie
                    Po Box 15316
                    Wilmington, DE 19850


                    Jefferson Capital Syst
                    16 Mcleland Rd
                    Saint Cloud, MN 56303


                    Kia Motors Finance
                    10550 Talbert Ave
                    Fountain Valley, CA 92708


                    Midland Funding
                    2365 Northside Dr Ste 30
                    San Diego, CA 92108


                    Nissan Motor Acceptanc
                    P.O. Box 660366
                    Dallas, TX 75266


                    Portfolio Recov Assoc
                    120 Corporate Blvd Ste 1
                    Norfolk, VA 23502


                    Quail Cardot
                    205 E River Park Circle. Suite 110
                    Fresno, CA 93720
Case 6:19-bk-15456-WJ    Doc 1 Filed 06/21/19 Entered 06/21/19 17:57:48   Desc
                         Main Document    Page 54 of 54


                        Schoolsfirst Feu
                        Po Box 11547
                        Santa Ana, CA 92711


                        Thd/cbna
                        Po Box 6497
                        Sioux Falls, SD 57117


                        Toyota Motor Credit
                        Po Box 9786
                        Cedar Rapids, lA 52409


                        Unifund CCR Partners
                        c/o Law Offices of Kenosian and Miele
                        8581 Santa Monica Blvd, Ste 17
                        West Hollywood, CA 90069


                        Us Bank Home Mortgage
                        777 E Wisconsin
                        Milwaukee, WI 53202
